Citation Nr: 1030667	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a right foot 
bunion.

2.  Entitlement to an initial compensable rating for residuals of 
a left foot bunionectomy.

3.  Entitlement to a rating in excess of 30 percent for a 
chorioretinal scar, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to May 1992.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  This matter was remanded by the Board in January 
2003 to afford the Veteran an opportunity to have a hearing at 
the RO.  The Veteran subsequently withdrew his request for a 
hearing; as a result no hearing was held. 38 C.F.R. § 20.704(e). 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right foot 
bunion was either equivalent in severity to the amputation of the 
right great toe or that the metatarsal head was surgically 
removed.

2.  The evidence indicates that the residuals of the Veteran's 
left foot bunionectomy more nearly approximate surgical removal 
of the metatarsal head or are equivalent in severity to the 
amputation of the right great toe.

3.  The Veteran does not have anatomical loss of his right eye 
and the evidence does not show that there is a serious cosmetic 
defect in addition to loss of vision in his right eye.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right 
foot bunion were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2009).

2.  Giving the benefit of the doubt to the Veteran, the criteria 
for an initial 10 percent rating, but no more, for residuals of a 
left foot bunionectomy were met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2009).

3.  The criteria for a rating in excess of 30 percent for a 
chorioretinal scar, right eye, were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.75, 4.77, 4.79, 
Diagnostic Codes 6011, 6064, 6080 (2009); .38 C.F.R. §§ 4.79, 
4.80, 4.84a, Diagnostic Codes 6074, 6080 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.    

With regard to the Veteran's feet, in August 2001 the Veteran was 
sent a notice that explained VA's duty to assist the Veteran as 
well as what the evidence needed to show in order to establish 
service connection for a claimed disability.  While this was 
after the initial denial of his claim for service connection for 
his foot disorder, this matter was subsequently readjudicated, 
resulting in a grant of service connection for the Veteran's left 
foot disorder in an April 2005 rating decision and a grant of 
service connection for the Veteran's right foot disorder in a 
September 2005 Board decision that was implemented in an April 
2005 rating decision which was issued by the Appeals Management 
Center (AMC).  With regard to the Veteran's eye, he was sent a 
letter in March 2006, prior to the rating decision that addressed 
that disability, which explained VA's duty to assist the Veteran 
and informed him that, in order to receive an increased rating, 
he needed to show that his disability got worse.  Shortly after 
Dingess was decided in March 2006 the Veteran was sent a separate 
letter that explained the manner whereby VA assigns disability 
ratings and effective dates for service connected disabilities.  

The Veteran's claim for higher ratings for his foot disorders is 
a downstream issue from his claim for entitlement to service 
connection for those disorders.  As noted above, service 
connection for the Veteran's left foot disorder was granted in an 
April 2005 rating decision that was issued by the AMC and service 
connection for the Veteran's right foot disorder was granted by 
the Board in an April 2005 decision.  The AMC assigned non-
compensable evaluations for the Veteran's foot disorders.  The 
Veteran then filed notices of disagreement arguing that he should 
have received compensable ratings for these disabilities. In 
these types of circumstances, VA is not required to issue a new 
VCAA letter. See VAOPGCPREC 8-2003.  In this precedential 
opinion, the General Counsel held that although VA is required to 
issue a statement of the case (SOC) if the downstream issue is 
not resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to substantiate 
the newly raised issue. Id.  Here, the Veteran was issued an SOC 
in April 2006 that addressed the rating assigned for the 
Veteran's left foot disability and he was issued an SOC in June 
2006 that addressed the rating assigned for his right foot 
disability.  Additionally, his claims were readjudicated on other 
occasions, most recently in a July 2009 supplemental statement of 
the case (SSOC). 

In addition to its duties to provide the above described notices 
to Veterans VA also must make reasonable efforts to assist them 
in obtaining the evidence that is necessary to substantiate their 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records and 
VA treatment records.  VA examinations were provided in 
connection with all of the Veteran's claims that are addressed 
herein.

For the reasons set forth above, the Board finds that VA 
satisfied the requirements of the VCAA in this case.

The Board notes that the Veteran's claims were remanded in 
January 2010 to give the Veteran the opportunity to have a 
hearing at the RO.  The Veteran was provided with such an 
opportunity, but he did not avail himself of it but rather he 
withdrew his hearing request.  Therefore, the requirements of  
Stegall v. West, 11 Vet. App. 268 (1998) were met.

II.  Initial Ratings- Feet

The Veteran contends that he should be granted compensable 
ratings for his residuals of a left foot bunionectomy and for his 
right foot bunion.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

VA treatment records from 1996 indicate that the Veteran 
complained of moderate pain in his left foot that was 
concentrated in the first metatarsophalengeal joint and the 
plantar aspect of the third metatarsal.  The Veteran was noted to 
have scarring, an antalgic gait, and hammertoes.  He walked with 
his weight on the outside of his left foot.

A VA examination that was performed in September 1997 noted a 
history of a left foot bunionectomy that was performed in the 
1980s.  At the examination, the Veteran complained of severe pain 
in his feet.  He was able to stand but the examiner noted that 
the Veteran stood without bearing weight on his toes.  The 
Veteran at that time was unable to squat, suppinate or pronate 
his feet, or stand on his toes.  The examiner observed that the 
Veteran had severe hallux valgus and hammertoes which were more 
severe on the Veteran's left foot.  The Veteran had tender scars 
on his left foot and his left great toe was also tender.  He had 
a normal gait but he could not bear weight on his first great toe 
of either foot.  

There are no VA treatment records in the file from the period 
between 1997 and 2001.  Records from late 2001-2002 indicate that 
the Veteran sought treatment for a variety of medical conditions 
but these conditions did not include problems with his feet other 
than a painful callous on the left foot of 15 years duration.  In 
April 2002, in connection with the examination of the callous, 
the Veteran reported that his bunion returned on his left foot 
post-surgery.  He reported that although he also had a bunion on 
his right foot, he had very few problems with that foot.  The 
podiatrist noted that the Veteran then had moderate hallux 
abductus with bunions that were symmetrical bilaterally.  The 
left foot had pain on palpation of almost the entire foot, but 
the right foot did not have pain on palpation or on motion on the 
first metatarsophalengeal joint.  The Veteran was also noted to 
have hammertoes, especially the second digit on his right foot.  
The podiatrist's impression was a distal metatarsal pad clavius 
with a fibrous base and possible nerve entrapment in the base and 
a recurrence of bilateral hallux valgus deformity that was 
indicative of a chronic biomechanical dysfunction.

An assessment of the Veteran's functional capacities that was 
conducted in May 2002 indicated that the Veteran was not impaired 
in standing, walking, climbing stairs, or performing his 
activities of daily living. 

In August 2002 the Veteran was reexamined by VA and, at that 
time, he reported that he had pain in his left foot since his 
bunionectomy and that this prevented him from walking more than a 
mile.  However, his ability to walk was also impaired by leg 
pain, a seizure disorder, and the side effects of various 
medications.  There was full range of motion in the Veteran's 
lower extremities but the Veteran had some scarring from his 
bunionectomy.  The Veteran could not walk on his toes due to 
pain, and he had an uneven gait due to discomfort in his left 
foot.  

The Veteran was reexamined by VA in May 2004.  At that time, the 
Veteran reported that his left foot bunion returned after his in-
service bunionectomy and that his right foot bunion progressed.  
He placed more weight on his right side when he walked because 
his left foot was painful, especially near the third toe.  The 
Veteran reported that his feet were weak, stiff, swollen, that he 
had redness of the toes and distal feet, fatigability, and lack 
of endurance due to painful walking and standing.  He told the 
examiner he felt better and that the pain dissipated when he took 
weight off of his feet.  The Veteran reported that the pain in 
his feet was constant and progressive and that it did not flare 
up.

The Veteran was observed to have an abnormal gait, walking on the 
left lateral edge.  The examiner observed calluses on the medial 
bilateral metatarsals of the large toes.  The left large toe 
displaced the Veteran's other toes on his left foot.  There was 
some displacement of the Veteran's toes on his right foot as well 
but this was not as severe as on the left side.  The Veteran had 
hammertoes on some digits.  The Veteran's left foot was painful 
to palpation but he lacked sensation in his second, third, and 
fourth toes of that foot.  Sensation in the Veteran's right toes 
was normal.  The Veteran was unable to walk on his toes due to 
his bunions and other peripheral toes.  He could not walk on his 
heels because dorsiflexion of his feet was painful.  

X-rays of the right foot showed degenerative changes with 
subchondral sclerosis.  X-rays of the left foot showed mechanical 
densities that were most likely related to the prior 
bunionectomy.  The soft tissue adjacent to the first 
metatarsophalengeal joint was prominent and there was a deformity 
of the second toe that could represent hammer toe.  There were 
degenerative changes to the toes with subchondral sclerosis.  The 
Veteran also had flat feet.

The examiner concluded that the Veteran had chronic disabilities 
of both feet.  The Veteran's left bunion impaired his left second 
through fourth toes severely and mildly impaired the fifth left 
fifth toe.  The examiner opined that this was more likely than 
not related to the Veteran's prior bunion surgery.  

In December 2005 the Veteran's feet and toes were again examined 
by VA.  At that time the Veteran reported that he used a cane on 
the right side when ambulating to relieve the pain in his left 
foot.  At times the right foot became painful, at which times he 
would switch the cane to the left side.  The Veteran reported 
that his left foot bunion was painful but that his left foot was 
otherwise numb (the Veteran had progressive left sided numbness 
from his buttock to his foot).  The Veteran reported that the 
numbness of his left foot exceeded the pain, except when he was 
walking.  He reported no problems with stiffness or swelling of 
the feet, and no problems with redness other than with respect to 
the bunions.  The Veteran had full sensation in his right toes 
but there was no sensation in the Veteran's first three left 
toes.  He had calluses on his left and right great toes.  The 
Veteran was unable to walk on his toes, heels, or in tandem 
because of pain and unsteadiness.  

The examiner assessed the Veteran's left foot bunion as being 
moderate in severity.  He opined that the alteration of the 
Veteran's weight bearing was most likely multifactorial since 
there were co-existing neurological problems.  Subsequent 
treatment records indicate a progression of the Veteran's left 
sided neurological problems.  

The Veteran's right foot bunion and left foot bunionectomy are 
rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5280 (hallux 
valgus).  A 10 percent rating is assigned if there was surgical 
resection of the metatarsal head or if the disability is so 
severe as to be equivalent to the amputation of the great toe.  
Id.  A non-compensable rating is assigned if neither of these 
factors is present.  10 percent is the highest schedular rating 
for hallux valgus. Id. 

	(a) Residuals s/p left foot bunionectomy

In this case, viewing the evidence in the light most favorable to 
the Veteran, his left toe disability may be viewed as equivalent 
in severity to the amputation of his great toe.  Although more 
recently non-service connected neurological problems have 
contributed to the Veteran's mobility restrictions, even prior to 
the onset of these problems the Veteran exhibited pain in his 
left foot and toe that was severe enough to cause an altered 
gait.  The Veteran avoided putting any weight on his left toes 
and was unable to walk on his toes.  He now uses a cane to walk, 
partially because of the pain in his left great toe.  On an 
appeal form dated in June 2006 the Veteran indicated that he has 
a lot of pain in his feet when he walks.  (He also has non-
service connected pes planus.)  Thus, taken together, and giving 
the benefit of the doubt to the Veteran, the symptoms of the 
Veteran's left foot disorder more closely approximate the 
criteria for a 10 percent rating.

The Board considered the appropriateness of assigning a separate, 
compensable rating for the Veteran's surgical scars.  Although 
the area around the scars was noted to be tender at the September 
1997 VA examination, this was in the context of generalized left 
foot and left great toe pain.  Subsequent examinations indicated 
that the Veteran had left foot and great toe pain but did not 
indicate that the Veteran's bunionectomy scars were themselves 
painful.  Moreover, the Veteran's treatment records do not 
indicate that the Veteran's scars were painful and the Veteran 
did not allege that his surgical scars were the cause of any of 
his foot pain.  In the most recent examination, the Veteran 
reported generalized numbness of the left foot with the exception 
of the bunion.  

As noted above, 10 percent is the highest schedular rating for 
hallux valgus.  The Board finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
are, in any event, not shown to be more severe than if the 
Veteran underwent amputation of his left great toe.  

	(b)  Right foot bunion

In contrast, the criteria for a compensable rating for the 
Veteran's right foot bunion were not met.  There is no evidence 
that there was a surgical resection of the metatarsal head of the 
Veteran's right great toe.  There is no evidence that the Veteran 
had any surgery to correct his right foot bunion.  Additionally, 
the evidence does not show that the symptoms of the Veteran's 
right toe bunion are so severe as to be equivalent to the 
amputation of his right great toe.  The Veteran consistently 
reported more severe pain in his left foot than his right foot.  
Examinations indicated that the Veteran's left foot impairment 
was more severe than his right foot impairment.  While the 
Veteran was limited in activities such as walking on his toes 
bilaterally, his gait was altered most significantly by his 
avoidance of putting pressure on his left toes such as by walking 
on the outside of his left foot.  The Veteran reported that he 
used a cane primarily to avoid putting too much weight on his 
left foot, although at times his right foot became painful and he 
switched sides with the cane.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v, 11 
Vet. App. at 115 (2008).  The rating schedule contemplates the 
Veteran's symptoms and does not provide for a compensable rating 
when those symptoms are less severe than what is equivalent to 
the amputation of the great toe.

III. Increased Rating-Eye disorder

The Veteran contends that the vision in his right eye got worse 
after the initial rating was assigned thereto and that he should 
receive a rating higher than 30 percent for this disability.  

As previously discussed, disability ratings are determined by 
applying criteria that are set forth in the VA's the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  Where 
entitlement to compensation for a service-connected disease or 
injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board notes that the Veteran's chorioretinal scar was rated 
utilizing the criteria applicable to the Veteran's impairment of 
visual acuity that were in effect prior to December 10, 2008.  A 
30 percent rating was assigned for vision in one eye of 5/200 and 
vision in the other eye of 20/40.  38 C.F.R. § 4.84a, diagnostic 
code 6074 (2008).  The Board notes that a 30 percent rating is 
also applicable under the version of the C.F.R. then in effect 
when the Veteran is blind in one eye, having only light 
perception, but has 20/40 vision in the other eye. 38 C.F.R. § 
4.84a, diagnostic code 6070 (2008).  Visual acuity is rated based 
upon the best distant vision corrected by glasses except in cases 
of keratoconus in which contact lenses are medically required. 38 
C.F.R. § 4.75.  Under the criteria then in effect, combined 
ratings for disabilities of the same eye could not exceed the 
amount for total loss of vision of that eye unless there was 
anatomical loss of the eye or a serious cosmetic defect in 
addition to the total loss of vision.  38 C.F.R. § 4.80 (2008).  
Thus, the Veteran has the highest available schedular rating for 
loss of vision in one eye only under the pre-December 10, 2008 
criteria.

The criteria for rating eye disabilities changed effective 
December 10, 2008.  Pursuant to the new criteria, retinal scars 
are rated pursuant to the criteria set for in 38 C.F.R. § 4.78, 
diagnostic code 6011.  This provides a minimum rating of 10 
percent for localized scars, atrophy, or irregularities of the 
retina, unilateral or bilateral, that are centrally located and 
that result in an irregular, duplicated, or diminished image.  
Alternatively, this disorder may be rated utilizing the criteria 
for visual impairment if this yields a higher rating.  Id.  The 
highest schedular rating for blindness in one eye having only 
light perception when the other eye has visual acuity of 20/40 or 
better is 30 percent.  38 C.F.R. § 4.78, diagnostic code 6064.  
When a Veteran is service connected for visual impairment of only 
one eye, the visual acuity of the other eye will be considered to 
be 20/40 for purposes of evaluating the service connected 
impairment.  38 C.F.R. § 4.75(c).  Moreover, the maximum 
evaluation for visual impairment of one eye must not exceed 30 
percent absent anatomical loss of the eye.  38 C.F.R. § 4.75(d).  
However, separate ratings may be given for other disabilities of 
the eye that are unrelated to loss of vision, such as 
disfigurement.

VA's General Counsel held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the Veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for the 
higher disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2009).  Prior to the effective date of the 
change in the regulation, the Board may apply only the original 
version of the regulation.  VAOGCPREC 3-2000.

In this case, neither the old nor the new criteria permit an 
evaluation of more than 30 percent for the Veteran's right eye 
disability.  Under both the old and new criteria, 30 percent is 
the highest available rating for loss of vision in only one eye 
absent the existence of a cosmetic defect or anatomical loss of 
the eye.  The Board reviewed the evidence in the claims file, 
including the Veteran's treatment records and the reports of 
multiple VA examinations of the Veteran's eyes.  Although the 
Veteran indicated that he experiences eye pain or a feeling of 
pressure behind his right eye, none of the examinations or 
treatment records in the claims file indicate that the Veteran's 
chorioretinal scar causes any type of visible disfigurement and 
the Veteran did not have anatomical loss of his right eye.  The 
best corrected visual acuity of the Veteran's non-service 
connected right eye has consistently been recorded as 20/40 or 
better, and, under the new criteria, would in any event be 
considered to be 20/40 because it is not service connected.  
Although the Veteran now has only light perception in his right 
eye, this is encompassed in the criteria for the 30 percent 
rating presently in effect.

Since the Veteran is currently receiving the highest rating 
available for loss of vision in one eye under both the new and 
old rating criteria, absent disfigurement or anatomical loss of 
the eye, he could receive a higher rating only if he met the 
criteria for extraschedular evaluation.  However, the Veteran's 
loss of visual acuity in his right eye is expressly contemplated 
in both the old and new rating schedules applicable to visual 
disabilities.  While, as noted above, the Veteran also has 
complaints of some pain and pressure behind his right eye, these 
symptoms are not so severe as to render the rating schedule 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. 
at 115.  Moreover, the Veteran has not been repeatedly 
hospitalized as a result of his right eye disability and the only 
arguable interference with his employment was due to the vision 
loss that is expressly contemplated in the 30 percent rating that 
is currently assigned.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  With respect to the 
Veteran's claim for a higher rating for his left foot disability, 
the benefit of the doubt was resolved in the Veteran's favor.  
With respect to the Veteran's other claims, the preponderance of 
the evidence was against the claims. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

 
CONTINUED ON NEXT PAGE


ORDER

An initial compensable rating for a right foot bunion is denied.

A rating of 10 percent, but no higher, for residuals of a left 
foot bunionectomy is granted, subject to the laws and regulations 
governing the award of VA monetary benefits.

A rating in excess of 30 percent for a chorioretinal scar, right 
eye, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


